DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment submitted on June 15, 2021, has been entered.  Claims 1 and 6 have been have been amended.  Therefore, the pending claims are 1 - 15. Claims 9 – 15 are withdrawn from consideration as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “inlaid” is not described or taught by the applicant in the specification. Traditionally, an inlaid yarn in a knit runs through the interior of a knit fabric without being interlooped with the loops forming the knit fabric. The strand disclosed by the applicant is not taught as being run within the knit fabric itself. Instead, the drawings show that the strand is not internal to the knit structure, but transverses the knit structure, by entering on a first surface, going through the knit fabric and exiting directly opposite on the second surface. The strand is further shown as connecting the lateral side to the medial side of the shoe upper together by going back and forth between each side external to the knit structure. Thus, the strand disclosed by the applicant is not taught as being a traditional inlaid yarn as is known in the knit art. Therefore, the applicant has not taught an inlaid yarn as is known in the art or taught that the term inlaid is intended to have a different meaning from that in the art. Therefore, the use of term inlaid to describe the claimed strand is considered to be new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lower perimeter edge extending between a lateral side and a medial side of the upper” in claim 1 is indefinite. It is unclear what the structure of the lower perimeter edge is in the claimed knitted element. The knit component include two separate sides, a lateral side and medial side with a void between them as described in the claimed. The lower perimeter edge of the knit element is then recited as extending between the lateral side and the medial side.  Further, the structure is recited as including a strand that extends through opposite sides of the lower perimeter edge and the strand between the lateral side and medial side. If the lower perimeter edge is already disclosed as extending between the lateral and medial sides, i.e., covering the space below the void in order to extend between the two sides, then how can the strand extend through the lower perimeter and connect the lower perimeter edge together. It would seem only one of these components can be designed to extend between the two sides and form the bottom of the shoe upper. Further, the limitation that the lower edge extends between the entire void of the shoe upper contradicts the teachings and images of the claimed embodiment. Additionally if the lower edge is between the lateral and medial sides of the upper, wouldn’t these fabric portions run through the void formed for receiving a foot, instead of leaving the opening empty? The figures show that the embodiment has a lower perimeter edge that extends below lateral and medial sides, but does not directly extend between the medial and lateral sides. Claims 2 – 8 are rejected due to their dependency on claim 1. 
	For purposes of examination, the lower perimeter edge is interpreted as a portion of fabric which is below the top (i.e., exposed) part of the shoe upper and runs at least below the medial side and below the lateral side. Further, the lower perimeter edge material can extend across the bottom of the void such that it at least partially covers some of the void and also has a strand on some sort joining or tying the medial and lateral sides together.
The term “inlaid” in claim 1 is indefinite. It is unclear how the strand is an inlaid yarn, i.e., laid within the knit structure, as is known in the art and it is also recited as extending through the lower perimeter knit structure and extending between the medial and lateral sides along the base of the interior void which is not taught or shown as being a knit fabric. Inlaid yarns are known as staying within the fabric and not just traversing through a knit fabric from one surface to the opposite surface. Claims 2 – 8 are rejected due to their dependency on claim 1. The limitation is interpreted as requiring a strand to be used to join or tie the lateral and medial sides together by passing through the lower perimeter edge fabric or by being laced within the lower perimeter edge fabric.
Claim 2 is indefinite. Claim 1 has been amended to state that the strand is inlaid through the lower perimeter edge. Claim 2 recites that the one strand passes through the medial and lateral sides. It is unclear which portion of the upper, i.e., the lower perimeter edge or the lateral and medial sides of the upper that the strand is passing through. If the strand passes through the medial and lateral sides would not that mean the strand runs through the void formed for a foot and not below the void. 
The term “the knit element and the at least one strand are formed as a one-piece element” in claim 6 is indefinite. The disclosure does not disclose what structural features this would impart into the final structure. Are the two parts permanently joined together to make a one-piece element? Or, are the two pieces still two separate parts that function as a single unit. What is meant by one-piece element? 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sokolowski et al. (2008/0110049) in view of Straub (1,124,184).
	Sokolowski et al. discloses a shoe formed from a knit upper formed from a flat knitting process (abstract). The knit element can be a layered structure (abstract) or a single layer structure formed into the final desired shape of the upper (paragraph 35). The upper can be formed in a unitary construction through flat knitting (paragraph 43). Further, Sokolowski et al. teaches that the shoe upper can be combined with the parts of the shoe through known methods for assembling shoes (paragraph 53). This is taught to include methods that uses stitching to join side edges together (paragraph 59). However, Sokolowski et al. fails to teach forming a bottom portion on the uppers which includes a strand stitched there through, wherein the strand traverse from the lateral to medial side of the shoe to cause the upper to tighten. 
	Straub is drawn to a method of making a finished shoe. Straub discloses an upper that includes a portion of fabric wrapped under the last (page 1, lines 36 – lines 80). This portion includes holes through which a strand is placed (Figure 1). Further, the strand can be tightened to form the final shape of the shoe upper (page 1, lines 75 – 95). The shoe upper is then combined with a sole to create a final shoe (page 1, lines 95 – 110). Thus, it would have been obvious to one having ordinary skill in the art to create a final shoe structure by placing the knit fabric of Sokolowski et al. on a shoe upper, with a portion of the upper fabric folded under the last, attaching a string to the folded under portion that extends between the medial and lateral sides of the shoe and tighten the strand to produce the desired upper shape, as taught by Straub, since Sokolowski et al. discloses that the knit fabric can be made into a shoe by any known techniques. 
	Additionally, Straub discloses that holes can be placed in the lower edges through which strands are placed and then tightened to form the finished shoe (Figure 1). Sokolowski et al. discloses the flat knit fabric can be designed with different zones formed with different knit typos or yarns to vary properties in the fabric (paragraph 60). Further, Sokolowski et al. discloses that the fabric can have combinations of different stitches (paragraph 69). Thus, one of ordinary skill in the art would be motivated to included holes or gaps in the knit pattern in the lower edges that the strands can be laced though. This is motivated by Sokolowski et al. teachings to maximize the design features of the flat knit fabric which results in minimizing the additional cutting or processing steps needed to produce the final shoe and avoids waste of materials and time and skips additional processing (paragraph 35).  Thus claims 1 – 3, 5, 7, and 8 are rejected.
	Concerning claim 4, the claim is considered to be examined as having the at least one strand present in the upper structure, and only requiring that the strand is capable of being removed. In the present case the strand of the prior art is capable of being removed by cutting if desired. Thus, claim 4 is rejected.
	Further, the term “one-piece” is examined as requiring that the upper be made from one or more pieces that joined in a manner such that the upper functions as a single component. Sokolowski et al. discloses that the upper material can be multiple pieces stitched together or a single knitted element and the strand is stitched in a manner that it would be attached to the upper material. Thus, claim 6 is rejected.
Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive. It is noted that the applicant notes that the two references are not properly combined. However, the applicant fails to provide any arguments as to why the two references addressing shoe production are not properly combined (response, page 8). Since the references are both drawn to shoe production and Sokolowski et al. teaches that known different methods of forming shoes can be used with the knitted upper to produce a finished shoe, the combination is considered to be proper. 
	The applicant also argues that the prior art does not teach using a strand that is inlaid through the lower perimeter edge of the knit fabric to form the upper (response, page 8 – 9). However, as set forth above, it is unclear how the applicant is interpreting the term “inlaid”. The disclosure does not teach that the strand is knitted within or between the loops of the knitted fabric. Instead, the disclosure just teaches that the strand goes through the fabric and does not run within the knit fabric as a traditional inlaid yarn would run. The teaching of Straub shows that a strand is inserted back and forth in a W pattern from one lower portion to the opposite lower portion to pull tight the bottom of the upper around a shoe last. This strand is inserted through the fabric as done by the applicant. The applicant has not set forth how the new term “inlaid” is considered to be distinguish the present invention from the prior art. 
	Further, the disclosure and the claims fails to explicitly recite the structure of the knit fabric such that it is distinguished from a knit fabric wherein a strand has been stitched though the knit fabric as taught by Straub. Thus, the claimed structure is considered to be equivalent to the structure produced by the combination of Sokolowski et al. and Straub. Further, how a product is made is not given weight in a product as is recited here. The method must produce a structurally distinct material from materials made by different methods for the limitations of inlaid or unitary of one-piece element to be given patentable weight in a product claims. The applicant has not shown any evidence that these terms produce a structurally distinct product than one formed by other methods disclosed in the prior art. Thus, the rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
August 5, 2021



/JENNA L JOHNSON/Primary Examiner, Art Unit 1789